                    N THE UNITED STATES DISTRlCT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             EASTERN DIVISION

                                 NO. 4:16-CV-288-D

J.O.C. FARMS, L.L.C.,                           )
                                                )
                    Plaintiff,                  )
                                                )
vs.                                             )
                                                )      ORDER GRANTING
SONNY PERDUE, SECRETARY OF
AGRICULTURE FOR THE UNITED
                                                )    PLAINTIFFS' MOTION TO
STATES OF AMERlCA;                              )   DEEM NOTICE OF APPEAL
HEATHER MANZANO,                                )        TIMELY FILED
                                                )
ADMINISTRATOR FOR THE RlSK                      )
MANAGEMENT AGENCY, UNITED·                      )
STATES DEPARTMENT OF                            )
AGRICULTURE; and the RlSK,                      )
MANAGEMENT AGENCY, UNITED                       )
STATES DEPARTMENT OF                            )
AGRlCULTURE,                                    )
                                                )
                   Defendants.                  )

      This cause comes before the Court on the Plaintiff JOC Farms, L.L.C. ·s Motion to

Deem Notice of Appeal Timely Filed. For good cause shown, the plaintiffs motion is

GRANTED. Plaintiffs Notice of Appeal is deemed timely filed.

      SO ORDERED, this the 3o       day of Ocw~                '2018.
